Citation Nr: 1543516	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-27 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1978 to July 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

The weight of competent, credible evidence suggests that the Veteran did not contract HIV during his period of active service.


CONCLUSION OF LAW

Criteria for service connection for HIV have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board notes, in a November 2012 appellant brief, the Veteran's representative alleged that the VA failed to adequately assist the Veteran in developing his claim as no medical opinion of record had been obtained.  In a January 2013 decision, the Board ordered that the matter be remanded to the Appeals Management Center (AMC) for further development in the following ways: 1) requesting that the Veteran provide any additional pertinent treatment records from 1982 to 1988, taking appropriate efforts to obtain these records, and documenting all attempts to obtain these records; 2) obtaining a complete copy of the Veteran's Social Security Administration (SSA) benefit claim and all associated medical records; 3) having a VA examiner review the record, including the newly obtained documents, and examining the Veteran in order to determine the likelihood that the Veteran's HIV was contracted during service; and 4) readjudicating the Veteran's claim.  

The AMC further developed the record by sending a letter to the Veteran, in January 2013, requesting that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA who provided treatment for HIV, complete and sign a VA Form 21-4142, authorization to disclose information to the VA, for each medical provider, and submit any additional information relevant to the appeal in a VA Form 21-4138, statement in support of claim.  The record does not contain any response from the Veteran to these requests.  The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, VA required the Veteran's assistance to develop his claim, he did not provide it, and the claim will be evaluated based on the evidence of record.

Additionally, the AMC also further developed the claim by obtaining a complete copy of the Veteran's SSA medical claim and all associated medical records as well as obtaining a copy of the Veteran's treatment records from VA facilities in Salisbury, North Carolina, Richmond, Virginia, and Hampton Virginia.

The Veteran was also provided with several examinations the reports of which have been associated with the claims file including a March 2013 VA examination and a subsequent May 2013 independent medical opinion (IMO).  The Board finds these medical opinions to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

In a July 2015 appellant brief, the Veteran's representative suggested that with "research on the disease being in its infancy many patients did not know what the diagnosis was.  The liberal application of reasonable doubt is at a heighten[ed] aspect [in] this type of claim."  See July 2015 appellant brief.  The Board disagrees with this assertion.  Veteran's claims are subject to the benefit-of the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the benefit-of the-doubt rule means simply means that if, after objectively reviewing all the evidence of record, a fact finder determines that it is at least as likely as not that a current diagnosis is related to a period of service a veteran prevails.  Conversely, if a fact finder determines that it is less than likely that a current diagnosis is related to a period of service then a veteran does not prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to insure a total review of the evidence.

Service Connection: Human Immunodeficiency Virus

The Veteran contends that he is entitled to service connection for HIV.  The Veteran first filed a claim for service connection in May 2007 claiming that he was diagnosed with HIV in either 1982 or 1983.  The Veteran maintains that, although his diagnosis was made after he was discharged in July 1981, he was actually infected with HIV prior to his discharge.  The Veteran maintains that this infection went undetected, because HIV was an essentially unknown disease at this time.

The Veteran's representative indicated, in the November 2012 appellant brief, that the Veteran's service treatment records note complaints of hot and cold spells, lack of energy, and a lesion on the Veteran's right hand which was diagnosed as Lipoma, and that these could have actually been the early symptoms of HIV.  The brief also indicated that the Veteran's service treatment records also include blood tests showing a G6PD deficiency and a diagnosis of trigonitis.  Additionally, the Veteran submitted medical literature indicating that HIV can incubate for years.

Service treatment records reveal that the Veteran did complain of hot and cold spells, lack of energy, and a lesion on right hand, which was diagnosed as Lipoma.  The record also indicates a diagnosis of trigonitis and a positive test blood test result for G6PD; although the actual test results are not in the Veteran's service treatment records.

The Board notes that the record is unclear regarding exactly when the Veteran was diagnosed with HIV.  As previously noted, the Veteran claimed in his initial application that he was diagnosed in 1982 or 1983.  A January 2006 VA vision exam, however, indicates in the Veteran's medical history that he had HIV since 1988, but does not indicate how this determination was made.  This is corroborated by an April 2004 SSA residual physical functional capacity assessment, conducted in April 2004 and a January 2004 private medical opinion; none of which indicate how this determination was made.  Nevertheless, a June 1995 VA medical facility discharge summary indicates that the Veteran was had HIV since July 1994.  The discharge summary also indicates that the Veteran has a history of intravenous drug abuse.  A July 1995 VA facility general note indicates that the Veteran has had HIV for over two years meaning that the Veteran would have been diagnosed with HIV sometime before July 1993.  A July 1995 VA facility progress note indicates that the Veteran has had HIV for five years meaning that the Veteran would have been diagnosed with HIV in approximately July 1990.  

Taken together the treatment records suggest that the Veteran was first diagnosed with HIV a number of years after service.  The only suggestion of a diagnosis within five years of separation, was the Veteran's statement in his claim that HIV was diagnosed sometime in 1982 or 1983.  However, in the VA opinion from 2013, the examiner noted that a test for HIV was not available until 1985, meaning that the Veteran could not have been actually diagnosed with HIV in 1982 or 1983.

Given the Veteran's reported symptomatology in service, VA provided a VA examination in March 2013 to determine the etiology of the Veteran's HIV.  As noted, the examiner observed that HIV could not have been serologically tested for when the Veteran was in service, but that several clinical conditions, if present during the Veteran's period of service, could suggest HIV infection including: recurrent pneumonias, iron deficiency anemia, recurrent rash or gastro intestinal illnesses.  However, the examiner observed that none of these conditions were actually shown in the Veteran's service treatment records.  The VA examiner concluded, based on the evidence before her, that it was less than likely that the Veteran's current diagnosis of HIV was related to a period of service.  

The examiner's determination was referred for an IMO in May 2013.  After reviewing the evidence of record, the independent physician agreed with the VA examiner that it was less likely than not that the Veteran's HIV was contracted during his military service.

The U.S. Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is undisputed that the Veteran is currently diagnosed with HIV.  Although as previously noted it is unclear exactly when the Veteran was diagnosed, the medical records of evidence make clear that by July 1994 the Veteran was diagnosed with HIV.  The medical records of evidence also indicate that the Veteran could have been diagnosed as early as 1988.  The Veteran indicated in his original benefits claims application in October 2007 that he was diagnosed with HIV in 1982 or 1983, but such a position was refuted by the medical opinions.  

The Veteran is certainly competent to testify when he developed symptoms such as hot and cold spells or lesions and where he was at the time these events occurred.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the etiology of this disease is a matter of medical complexity.  The Veteran is a layperson who has not been shown to have the medical training or expertise to render a complex medical opinion such as whether certain symptoms represented the onset of HIV.  As such, his opinion is insufficient to establish that his HIV was contracted during service or within a year of service.

The Veteran's service treatment records note complaints of hot and cold spells, lack of energy, and a lesion on the Veteran's right hand, a G6PD deficiency, and a diagnosis of trigonitis.  The Board finds these records to be credible.  Therefore, the only remaining issue before the Board is whether a medical nexus exists between the Veteran's in-service symptoms and the Veteran's current diagnosis of HIV that may have been made as early as January 1988.

The Veteran submitted an article discussing how HIV may lay dormant for a period of time.  The Board does not disagree with such a contention.  However, it was for that reason that two medical opinions were obtained.  Unfortunately, both the VA examiner and the Independent physician determined that it was less likely as not that the Veteran's HIV was related to service.  The Board finds the opinion of both the VA examiner and the independent physician to be highly probative and persuasive.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  

Accordingly, the Board finds that the probative evidence of record simply fails to demonstrate a medical nexus between the Veteran's currently diagnosed HIV and an incurrence during a period of active duty.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The evidence indicates it is less likely than not that the Veteran's HIV is not related to service, and as such entitlement to service connection for HIV is denied.


ORDER

Service connection for human immunodeficiency virus is denied.


____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


